DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are: “driving mechanism” in Claims 1 and 6, associated with a “press” or “reciprocating screw” [0003, 0019].
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 4-5, 9, and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 9, and 11 recite the limitation “statistical processing.” The limitation is indefinite as vague, because the claims do not adequately define what is required, and the specification does not adequately describe any statistical method. The specification describes that some correlation of variables is somehow involved [0015]. Examiner considers the limitation to include the interpretation of using correlations between or among process or control variables (correlations??). 
Claim 1 recites the limitation “a weight . . . as a function of statistical processing of the pressure, volume, and temperature.” The limitation is indefinite a) as vague because it is not clear what the term “statistical processing” includes and the specification does not clearly describe “statistical processing” and b) as unclear because it is not clear what is meant that a parameter is a function of statistical processing. The term “as a function of” typically means a mapping (e.g. one-to-one or many-to-one) of a set of values into another set of values. In the present claims, “function of” does not appear to mean a mapping, but something like “as a result of.” Examiner considers the limitation to include the interpretation that a weight is calculated as a result of statistical processing (correlations??).
Claim 1 recites the limitation “a mass . . . as a function of statistical processing of the pressure, volume, and temperature.” The limitation is indefinite a) as vague because it is not clear what the term “statistical processing” includes and the specification does not clearly describe “statistical processing” and b) as unclear because it is not clear what is meant that a parameter is a function of statistical processing. The term “as a function of” typically means a mapping (e.g. one-to-one or many-to-one) of a set of values into another set of values. In the present claims, “function of” does not appear to mean a mapping, but something like “as a result of.” Examiner considers the limitation to include the interpretation that a mass is calculated as a result of statistical processing (correlations??).
Claim 1 recites the limitation “machine signal for injection forward.” The limitation is indefinite, as vague, because the claims do not adequately define the term, and the specification does not provide adequate guidance as to what must be considered a signal of or for a machine, for example, or what would be excluded from the term. Examiner considers the term to include a control signal to inject material.
Claim 1 recites the limitation “a weight . . . as a function of statistical processing of a machine signal for injection forward.” The limitation is indefinite a) as vague because it is not clear what the term “statistical processing” includes and the specification does not clearly describe “statistical processing” and b) as unclear because it is not clear what is meant that a parameter is a function of statistical processing. The term “as a function of” typically means a mapping (e.g. one-to-one or many-to-one) of a set of values into another set of values. In the present claims, “function of” does not appear to mean a mapping, but something like “as a result of.” Examiner considers the limitation to include the interpretation that a weight is calculated as a result of statistical processing (correlations??).
Claim 1 recites the limitation “a mass . . . as a function of statistical processing of the machine signal for injection forward.” The limitation is indefinite a) as vague because it is not clear what the term “statistical processing” includes and the specification does not clearly describe “statistical processing” and b) as unclear because it is not clear what is meant that a parameter is a function of statistical processing. The term “as a function of” typically means a mapping (e.g. one-to-one or many-to-one) of a set of values into another set of values. In the present claims, “function of” does not appear to mean a mapping, but something like “as a result of.” Examiner considers the limitation to include the interpretation that a mass is calculated as a result of statistical processing (correlations??).
Claim 1 recites the limitation “a weight . . . as a function of statistical processing of a Filling Index.” The limitation is indefinite a) as vague because it is not clear what the term “statistical processing” includes and the specification does not clearly describe “statistical processing” and b) as unclear because it is not clear what is meant that a parameter is a function of statistical processing. The term “as a function of” typically means a mapping (e.g. one-to-one or many-to-one) of a set of values into another set of values. In the present claims, “function of” does not appear to mean a mapping, but something like “as a result of.” Examiner considers the limitation to include the interpretation that a weight is calculated as a result of statistical processing (correlations??).
Claim 1 recites the limitation “a mass . . . as a function of statistical processing of the Filling Index.” The limitation is indefinite a) as vague because it is not clear what the term “statistical processing” includes and the specification does not clearly describe “statistical processing” and b) as unclear because it is not clear what is meant that a parameter is a function of statistical processing. The term “as a function of” typically means a mapping (e.g. one-to-one or many-to-one) of a set of values into another set of values. In the present claims, “function of” does not appear to mean a mapping, but something like “as a result of.” Examiner considers the limitation to include the interpretation that a mass is calculated as a result of statistical processing (correlations??).
Claim 1 recites the limitation “a weight . . . as a function of statistical processing of a Viscosity Change Index.” The limitation is indefinite a) as vague because it is not clear what the term “statistical processing” includes and the specification does not clearly describe “statistical processing” and b) as unclear because it is not clear what is meant that a parameter is a function of statistical processing. The term “as a function of” typically means a mapping (e.g. one-to-one or many-to-one) of a set of values into another set of values. In the present claims, “function of” does not appear to mean a mapping, but something like “as a result of.” Examiner considers the limitation to include the interpretation that a weight is calculated as a result of statistical processing (correlations??).
Claim 1 recites the limitation “a mass . . . as a function of statistical processing of the Viscosity Change Index.” The limitation is indefinite a) as vague because it is not clear what the term “statistical processing” includes and the specification does not clearly describe “statistical processing” and b) as unclear because it is not clear what is meant that a parameter is a function of statistical processing. The term “as a function of” typically means a mapping (e.g. one-to-one or many-to-one) of a set of values into another set of values. In the present claims, “function of” does not appear to mean a mapping, but something like “as a result of.” Examiner considers the limitation to include the interpretation that a mass is calculated as a result of statistical processing (correlations??).
	Claim 1 recites the limitation “comparing at least one of the calculated mass to the actual mass.” The limitation has insufficient antecedent basis. It is not clear what the limitation “the calculated mass” or “at least one of the calculated mass refers to, since there is no previous limitation referring to “a calculated mass” or to “an at least one calculated mass.” For example, it is not clear whether “the calculated mass” refers to a single result of only one of the recited steps of calculating a mass of the injection material inside of the injection mold or to some combination of results. Furthermore, it is not clear what is meant by “at least one of the calculated mass,” since the term “calculated mass” is singular making it unclear what it means to have at least one of a singular mass and since it is not clear what result or results of any or all steps of “calculating a mass” should be considered “a calculated mass”; for example, it is not clear whether it might imply multiple calculated masses for each calculating step or some average “calculated mass” of multiple steps. Examiner considers any of the results of any or all of the calculating steps or some combination of them to be a “calculated mass” or “at least one of the calculated mass.”
	Claim 1 recites the limitation “comparing at least one of the calculated weight to the measured weight.” The limitation has insufficient antecedent basis. It is not clear what the limitation “the calculated weight” or “at least one of the calculated weight” refers to, since there is no previous limitation referring to “a calculated weight” or to “an at least one calculated weight.” For example, it is not clear whether “the calculated weight” refers to a single result of only one of the recited steps of calculating a weight of the injection material inside of the injection mold or to some combination of results. Furthermore, it is not clear what is meant by “at least one of the calculated weight,” since the term “calculated weight” is singular making it unclear what it means to have at least one of a singular weight and since it is not clear what result or results of any or all steps of “calculating a weight” should be considered “a calculated weight”; for example, it is not clear whether it might imply multiple calculated weights for each calculating step or some average “calculated weight” of multiple recited steps. Examiner considers any of the results of any or all of the calculating steps or some combination of them to be a “calculated weights” or “at least one of the calculated weights.”
Claim 1 recites the limitation "the calculated mass" in line 35.  There is ambiguous antecedent basis for this limitation in the claim, since line 31 requires “at least one of the calculated mass,” making it unclear whether “the calculated mass” in line 35 refers to the at least one of the calculated masses which is used in the recited step of “comparing at least one of the calculated mass,” to a calculated mass which is an “at least one of the calculated mass” other than the “at least one of the calculated mass” used in the step of “comparing at least one of the calculated mass,” or to some other “calculated mass.” Examiner considers the broadest reasonable limitation to refer to any calculated mass.
Claim 1 recites the limitation "the calculated weight" in line 36.  There is ambiguous antecedent basis for this limitation in the claim, since line 32 requires “at least one of the calculated weight,” making it unclear whether “the calculated weight” in line 36 refers to the at least one of the calculated weights which is used in the recited step of “comparing at least one of the calculated weight,” to a calculated weight which is an “at least one of the calculated weight” other than the “at least one of the calculated weight” used in the step of “comparing at least one of the calculated weight,” or to some other “calculated weight.” Examiner considers the broadest reasonable limitation to refer to any calculated weight.
Claims 9 and 11 recite the limitation “as a function of statistical processing.” The limitation is indefinite a) as vague because it is not clear what the term “statistical processing” includes and the specification does not clearly describe “statistical processing” and b) as unclear because it is not clear what is meant that a parameter is a function of statistical processing. The term “as a function of” typically means a mapping (e.g. one-to-one or many-to-one) of a set of values into another set of values. In the present claims, “function of” does not appear to mean a mapping, but something like “as a result of.” Examiner considers the limitation to include the interpretation that a weight is calculated as a result of statistical processing (correlations??).
Claim 9 recites the limitation “machine signal for injection forward.” The limitation is indefinite, as vague, because the claims do not adequately define the term, and the specification does not provide adequate guidance as to what must be considered a signal of or for a machine, for example, or what would be excluded from the term. Examiner considers the term to include a control signal to inject material.
Claims 2-5 are rejected as depending from rejected Claim 1. 
Response to Arguments
Applicant's arguments filed 7 November 2022 have been fully considered but they are not persuasive. 
In response to Applicant’s argument that the Office has failed to rebut the presumption that USC 112(f) does not apply when a generic placeholder and its function are recited instead of the terms “means for” or “step for,” because the Office has failed to explain why the term “driving mechanism” would be understood by persons of ordinary skill in the art to not have a sufficiently definite meaning as the name for structure (Remarks, pp. 5-6), the term “mechanism” is a generic placeholder, which is accompanied by a function “driving.” The combination of a generic placeholder and its function is taken to be just that generic placeholder-plus-function. In addition, the specification provides further evidence that the term “driving mechanism” is properly interpreted under 35 USC 112(f) as the generic-placeholder-plus-function term that it is on its face, since it associates ACTUAL structures with the term in [0019] -- press, reciprocating screw. Applicant has not explained how it is reasonable to think the term is itself a structure, when it is used in a generic placeholder-plus-function in the specification to refer to actual structures like a press or reciprocating screw. Finally, as explained in the previous Office Action and again in this Office Action, “If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.” Applicant instead has neither amended the claim nor presented a sufficient showing (i.e. evidence) that the claim limitation recites sufficient structure to perform the claimed function.
In response to Applicant’s argument that the limitation “as a function of statistical processing” is sufficiently definite (Remarks, p. 6), the argument is not persuasive, because the claims in light of the specification are not sufficiently definite. As Applicant acknowledges, the claims must “particularly point out and distinctly define the metes and bounds of the subject matter to be protected by the patent granted” (Remarks, p. 6, emphasis added). In addition, “during examination, after applying the broadest reasonable interpretation to the claim, if the metes and bounds of the claimed invention are not clear, the claim is indefinite and should be rejected. Packard, 751 F.3d at 1310 ("[W]hen the USPTO has initially issued a well-grounded rejection that identifies ways in which language in a claim is ambiguous, vague, incoherent, opaque, or otherwise unclear in describing and defining the claimed invention, and thereafter the applicant fails to provide a satisfactory response, the USPTO can properly reject the claim as failing to meet the statutory requirements of § 112(b)." MPEP 2173.02.I. Neither the claims nor the specification adequately describe either what is required of “statistical processing” of variously recited properties or what is required in variously calculating mass and/ or weight as a “function of statistical processing” of variously recited properties. Thus, Applicant fails to adequately define the metes and bounds of BOTH “statistical processing” of various properties AND ALSO “as a function of statistical processing of [various properties, including pressure, volume, temperature, machine signal, filling index, and viscosity change index).
In response to Applicant’s argument that the term “statistical processing” is not vague and a person of ordinary skill in the art would understand the term in the context of the application and these claims (Remarks, p. 7), the argument is not persuasive, because the specification does not adequately define the terms even to the extent that it is clear whether the claimed limitation “statistical processing” is meant to refer to a prior art method for statistical processing or to Applicant’s own statistical approach which Applicant considers novel or non-obvious; the term is too vague without sufficient definite or algorithm to apprise a person of ordinary skill in the art of what is considered to be “statistical processing.” In addition, not only is the term “statistical processing” inadequately defined, but also the limitation “as a function of statistical processing” in which the term “statistical processing” is nested is indefinite as vague, because the specification does not adequately define any function, including any “function of statistical processing.” With reference to Applicant’s example of Six Sigma (Remarks, p. 7), the example does not help Applicant’s argument, because the issue is not whether prior art discloses some use of statistics, but whether Applicant has adequately defined his use of the term. Applicant’s specification does not describe any algorithm for “statistical processing” or any algorithm of a property (e.g. calculating a mass or property, which is “a function of statistical processing”) and does not associate the term with any known prior art method, including Six Sigma.
In response to Applicant’s argument that “injection forward” is sufficiently definite (Remarks, p. 7), first Examiner notes that Applicant argues in terms of “reciprocating screw or other driving mechanism,” further showing that the term “driving mechanism” is used as a generic-placeholder-plus function limitation associated with specific structures in the specification, including “reciprocating screw.” Second, Examiner does not reject the term “injection forward” as indefinite, but rather the term “machine signal for injection forward,” to which rejection Applicant provides no argument.
Allowable Subject Matter
Claims 6-8, 10, and 12 are allowed.
Claims 1-5, 9, and 11 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action. Regarding Claims 1 and 6, Chang et al. (US 2014/0200710) is considered the closest prior art.
Regarding Claim 1, Chang et al. (US‘710) teaches a method of controlling an injection molding system, the method including: providing an injection mold having a driving mechanism (screw) [0048]; injecting (pushing) an injection material into an injection mold [0048]; determining a pressure and a temperature inside of the injection mold at the driving mechanism [0049, 0059]; calculating a weight of the injection material inside of the injection mold as a function of the pressure, volume, and temperature at the driving mechanism during injection of material (Fig. 9; [0063]); calculating a mass (an obvious calculation from the same data for “weight” divided by a well-known proportionality constant -- g, gravitational acceleration) of the injection material inside of the injection mold as a function of the pressure, volume, and temperature at the driving mechanism during injection of material (id.); calculating a weight of the injection material inside of the injection mold as a function of a machine signal (signal for velocity of the screw, etc. from sensors, [0049]) for injection forward at the driving mechanism during injection of material; calculating a mass of the injection material inside of the injection mold as a function of the machine signal for injection forward at the driving mechanism during injection of material [0057-0059, 0065-0067]; calculating a weight of the injection material inside of the injection mold as a function of a Filling Index at the driving mechanism during injection of material [0012-0014]; calculating a mass of the injection material inside of the injection mold as a function of the Filling Index at the driving mechanism during injection of material (id.); calculating a weight of the injection material inside of the injection mold as a function of a Viscosity Change Index at the driving mechanism during injection of material (Fig. 10; [0064-0068]); 22010-8541-8204/2/AMERICAS32687/52537A1DIVcalculating a mass of the injection material inside of the injection mold as a function of statistical processing of the Viscosity Change Index at the driving mechanism during injection of material (id.); measuring an actual weight of the injection material inside of the injection mold [0077-0078]; measuring an actual mass of the injection material inside of the injection mold; comparing the calculated mass to the actual mass [0076-0078].
US’710 fails to teach comparing a calculated weight to a measured weight or generating a leak alert upon determining that a predefined leak condition exists, wherein the predefined leak condition consists of at least one of the group selected from: a difference between the calculated mass and the actual mass being greater than a predetermined mass threshold and a difference between the calculated weight and the actual weight being greater than a predetermined weight threshold.
Regarding Claim 6, US’710 teaches a method of compensating for a leak in an injection molding device having a cavity and a driving mechanism configured to inject injection material into the cavity, the method comprising: 23 010-8541-8204/2/AMERICAS32687/52537A1DIVproviding a plurality of sensors at sensor locations, wherein each of the plurality of sensors is configured to sense and calculate a pressure and temperature of the injection material at the sensor locations; calculating a weight (weight is clearly mass times a known proportionality constant --acceleration due to gravity g) and a mass of the injection material inside of the cavity during an injection process as a function of information received from the plurality of sensors [0057-0059]. US’710 fails to teach adjusting a speed of the driving mechanism according to the calculated weight and mass of the injection material or determining when the cavity has been filled by the injection material based on the calculated weight and mass of the injection material and stopping the driving mechanism upon determining that the cavity has been filled.
US’710 teaches calculating volume (specific volume) from temperature and pressure data [0063] and calculating volume as a difference in screw positions [0069]. US’710 fails to teach a volume sensor.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER M WEDDLE whose telephone number is (571)270-5346. The examiner can normally be reached 9:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael B Cleveland can be reached on 571-272-1418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALEXANDER MARION WEDDLE
Examiner
Art Unit 1712



/ALEXANDER M WEDDLE/Primary Examiner, Art Unit 1712